Citation Nr: 1530384	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-47 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to December 1973. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's physical and electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) claims files. 

In December 2010, the Veteran submitted additional evidence along with a waiver of initial review by the RO.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  His DD214 reflects that his primary specialty was communications equipment technician.  The Veteran asserts that his hearing loss is related to noise exposure during his service, where he trained to set up radar on a flight deck, was ferried by helicopter between ships to repair cryptography equipment, and at least once faced a mortar barrage, among other activities.  The Veteran has not had a VA examination pertaining to his claim for bilateral hearing loss.  

The Veteran's service treatment records do not reflect any complaint, treatment, or diagnosis related to hearing loss.  Both his entrance and separation audiological exams show hearing essentially within normal limits.  A private audiology report that was received December 2010 indicates that the Veteran currently has some degree of bilateral hearing loss.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Further, normal exam results and a lack of complaint, treatment, or diagnosis in service do not necessarily preclude service connection.  See, e.g., 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87 (1992).  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, there is evidence of in-service noise exposure and current hearing loss.  Therefore, the Board finds that a remand is indicated.

Finally, any additional private treatment records or outstanding, relevant VA treatment records should be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable the AOJ to obtain any additional evidence relevant to the claim on appeal.  After securing such information and authorization, the AOJ should seek to obtain copies of all evidence referred to by the Veteran that is not already part of the record, as well as any VA treatment records.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  After receipt of any outstanding evidence, schedule the Veteran for a VA audiology examination to determine the nature and etiology of any diagnosed bilateral hearing loss.  The examiner must be provided access to the Veteran's physical and electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  The examiner should elicit a full history of the Veteran's occupational and recreational noise exposure since his discharge from military service in 1973.  

If the Veteran has hearing loss in either ear that meets the threshold requirements of 38 C.F.R. § 3.385, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss is etiologically related to military service, including noise exposure.  It should also be indicated whether the type of hearing loss found is consistent with acoustic trauma, as opposed to advancing age, infection, or other cause.

Note that absence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to injury in service.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


